Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor Reporting Period: July 1 through 31 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page. (Bank account numbers may be redacted to last four numbers.) Operating Payrol Tax Other # 2061 -BB&T # # # BALANCE PER BOOKS 284,015.29 BANK BALANCE 295,013.19 (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-) OUTSTANDING CHECKS (ATTACH LIST): 10,997.90 OTHER (ATTACH EXPLANATION) 0 ADJUSTED BANK BALANCE * 284,015.29 *"Adjusted Bank Balance" must equal "Balance per Books" DEPOSITS IN TRANSIT Date Amount Date Amount CHECKS OUTSTANDING CK # Amount Ck# Amount 1451 35.00 1620 102.00 1661 500.00 1674 500.00 1684 500.00 1715 163.90 1718 4,188.00 1731 134.00 1732 4,875.00 Total 10,997.90 OTHER
